Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 16-24, 26-28, 30, 32-34, 36-43, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0349795) (hereinafter Park) in view of OH et al (US 2018/0324861)(hereinafter OH).
	Regarding claim 1, Park discloses a method of wireless communication performed by a user equipment (UE), comprising: 
 	receiving signaling comprising a resource allocation associated with a service type (see Park, Fig. 3, p. [0057-0058], e.g., DL preemption indication information, the eMBB service, the mMTC service and the URLLC service, and p. [0061], e.g., the UE may receive monitoring configuration information on DL preemption indication information from a base station at step S300, and Fig. 4, p. [0073-0080], e.g., step S420); and   

 	However, Park does not expressly disclose wherein a starting symbol of the time-domain resource is relative to a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling.
 	OH discloses the above recited limitations (see OH, p. [0100], e.g., OH discloses among the signals transmitted from the base station to the terminal, a signal expecting a response from terminal may be the first signal, and a response signal of the terminal corresponding to the first signal may be the second signal.  The service type of the first signal may be at least one of eMBB, URLLC, and mMTC, and the second signal may also correspond to at least one of the services, and p. [0105], e.g., the terminal is configured to transmit a second signal at time n+k via a first signal at time n. In this case, the first signal may include a value corresponding to the second signal transmission start symbol, the transmission end symbol, and the transmission interval length (symbol or slot)).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate OH’s teachings into Park.  The suggestion/motivation would have been to allow a base station to set uplink signal transmission timing of a terminal and determine the transmission timing, when the terminal is configured to perform the uplink signal transmission at one or more uplink signal transmission timing as suggested by OH.

 	Regarding claim 3, the combined teachings of Park and OH the method of claim 1, wherein the transmission comprises at least one of: a physical downlink shared channel (PDSCH) communication, a physical uplink control channel (PUCCH) communication, or a physical uplink shared channel (PUSCH) communication (see Park, p. [0027], [0095]).  
 	Regarding claim 6, the combined teachings of Park and OH the method of claim 1, wherein the signaling comprises radio resource control (RRC) signaling (see Park, p. [0030]).  
 	Regarding claim 7, the combined teachings of Park and OH the method of claim 1, wherein the signaling corresponds to at least one of: dynamic scheduling (see Park, p. [0092], e.g., an eMBB/URLLC multiplexing method based on dynamic puncturing may be considered using for urgent URLLC data transmission/reception), or semi-persistent scheduling (SPS).  
 	Regarding claim 8, the combined teachings of Park and OH the method of claim 1, wherein the time-domain resource is defined by at least one of a starting orthogonal frequency 
	Regarding claim 16, the combined teachings of Park and OH the method of claim 1, wherein the signaling identifies a duration of a mini-slot for the transmission (see Park, p. [0043, e.g., a slot and a mini-slot may be defined as a time unit for actual UL/DL data scheduling).  
 	Regarding claim 17, the combined teachings of Park and OH the method of claim 16, wherein, when the transmission is an uplink communication, the duration of the mini-slot for the transmission is a first number of symbols and, when the transmission is a downlink communication, the duration of the mini-slot for the transmission is a second number of symbols that is different from the first number of symbols (see Park, p. [0043-0046], e.g., the subframe of the NR is an absolute reference time duration, a slot and a mini-slot may be defined as a time unit for actual UL/DL data scheduling).  
 	Regarding claim 18, the combined teachings of Park and OH the method of claim 16, wherein the duration of the mini-slot corresponds to PDCCH monitoring periodicity (see Park, p. [0043-0046], e.g., scheduling is performed on a per-slot basis based on 0.5 ms (7 symbols) or 1 ms (14 symbols) defined in a frame structure based on a numerology having a small SCS value).  
 	Regarding claim 19, the combined teachings of Park and OH the method of claim 1, wherein the signaling identifies a duration associated with a physical downlink shared channel (PDSCH) transmission or a duration associated with a physical uplink shared channel (PUSCH) 
 	Regarding claim 20, the combined teachings of Park and OH the method of claim 19, wherein the duration associated with the PDSCH transmission or the duration associated with the PUSCH transmission corresponds to a mini-slot duration identified in the signaling (see Park, p. [0043-0046], e.g., the subframe of the NR is an absolute reference time duration, a slot and a mini-slot may be defined as a time unit for actual UL/DL data scheduling).  
 	Regarding claim 21, the combined teachings of Park and OH the method of claim 1, wherein the signaling includes a parameter to indicate whether the UE is to cap the transmission at a boundary of a slot that is to include the transmission (see Park, p. [0064], e.g., the UE may compare an time-domain scheduling interval allocated to itself with the threshold time-domain scheduling interval information in order to determine whether to perform the monitoring).  
 	Regarding claim 22, the combined teachings of Park and OH the method of claim 1, wherein the transmission is capped according to a mini- slot duration identified in the signaling (see Park, p. [0064], e.g., the UE may compare an time-domain scheduling interval allocated to itself with the threshold time-domain scheduling interval information in order to determine whether to perform the monitoring).   
 	Regarding claim 23, the combined teachings of Park and OH the method of claim 1, wherein a time-domain resource is identified based at least in part on an indicator in the signaling that combines a starting symbol of the time-domain resource and timing associated with the transmission (see Park, p. [0064], e.g., the monitoring configuration information may include 
 	Regarding claim 24, the combined teachings of Park and OH method of claim 23, wherein the combination of the starting symbol of the time- domain resource and timing associated with the transmission is defined relative to at least one of: the PDCCH that includes a downlink resource grant (see Fig. 4, p. [0077-0079], e.g., the base station may transmit the monitoring configuration information to the UE at step S410), an end of a physical downlink shared channel (PDSCH) that includes a downlink data transmission, or an end of a PDCCH that includes an uplink resource grant. 	Regarding claim 26, the combined teachings of Park and OH the method of claim 1, wherein time domain resource is identified based at least in part on a unit of granularity comprising one of: symbol unit, a mini-slot unit, or a sub-slot unit (see Park, p. [0043], [0046], e.g., the scheduling for the UPLLC for transmitting and receiving the latency critical data may be performed based on the mini-slot). 
 	Regarding claim 27, the combined teachings of Park and OH a method of wireless communication performed by a base station (BS) (see Park, Fig. 5, p. [0118], e.g., base station 500), comprising: determining signaling for a resource allocation for a transmission associated with a service type to or from a user equipment (UE) based at least in part on determining the UE can communicate using the service type (see Park,  Fig. 4, p. [0073-0074], e.g., the base station may configure or generate monitoring configuration information on DL preemption indication information at step S400); and transmitting the signaling (see Park, Fig. 4, p. [0075-0078], e.g., step S410).

	OH discloses the above recited limitations (see OH, p. [0100], e.g., OH discloses among the signals transmitted from the base station to the terminal, a signal expecting a response from terminal may be the first signal, and a response signal of the terminal corresponding to the first signal may be the second signal.  The service type of the first signal may be at least one of eMBB, URLLC, and mMTC, and the second signal may also correspond to at least one of the services, and p. [0105], e.g., the terminal is configured to transmit a second signal at time n+k via a first signal at time n. In this case, the first signal may include a value corresponding to the second signal transmission start symbol, the transmission end symbol, and the transmission interval length (symbol or slot)).
 	Regarding claim 28, the combined teachings of Park and OH the method of claim 27, wherein the service type is a first service type, and wherein the method further comprises: transmitting a configuration of time-domain resource allocation parameters comprising a first set of parameters associated with the first service type and a second set of parameters associated with a second service type, wherein a time-domain resource is to be identified based at least in part on the configuration (see Park, p. [0076], e.g., when a time-domain scheduling interval exceeding a threshold time-domain scheduling interval is allocated, the eMBB UE may determine that it is necessary to monitor the DL preemption indication information. On the other hand, when a time-domain scheduling interval less than a threshold time-domain scheduling interval is allocated, URLLC UE may determine that it is unnecessary to monitor the DL preemption indication information).  

 	Regarding claim 32, the combined teachings of Park and OH the method of claim 27, wherein the signaling comprises radio resource control (RRC) signaling (see Park, p. [0030]).   
 	Regarding claim 33, the combined teachings of Park and OH the method of claim 27, wherein the signaling corresponds to at least one of: dynamic scheduling (see Park, p. [0092], e.g., an eMBB/URLLC multiplexing method based on dynamic puncturing may be considered using for urgent URLLC data transmission/reception), or semi-persistent scheduling (SPS).  
 	Regarding claim 34, the combined teachings of Park and OH the method of claim 27, wherein a time-domain resource is defined by at least one of a starting orthogonal frequency division multiplexing (OFDM) symbol relative to a unit of granularity or a duration of the transmission in terms of symbols (see Park, p. [0091-0093], e.g.,  through the puncturing of one or more OFDM symbols of resources allocated for a data channel of an eMBB or a mMTC, an eMBB/URLLC multiplexing method based on dynamic puncturing may be considered using for urgent URLLC data transmission/reception).
  	Regarding claim 36, the combined teachings of Park and OH the method of claim 27, wherein the signaling identifies a duration of a mini- slot for the transmission (see Park, p. [0043, e.g., a slot and a mini-slot may be defined as a time unit for actual UL/DL data scheduling).   
 	Regarding claim 37, the combined teachings of Park and OH the method of claim 36, wherein, when the transmission is an uplink communication, the duration of the mini-slot for the transmission is a first number of symbols and, when the transmission is a downlink 
 	Regarding claim 38, the combined teachings of Park and OH the method of claim 37, wherein the duration of the mini-slot corresponds to the PDCCH monitoring periodicity (see Park, p. [0043-0046], e.g., scheduling is performed on a per-slot basis based on 0.5 ms (7 symbols) or 1 ms (14 symbols) defined in a frame structure based on a numerology having a small SCS value).   
 	Regarding claim 39, the combined teachings of Park and OH the method of claim 27, wherein a time-domain resource is to be identified based at least in part on an indicator in the signaling that combines a starting symbol of the time-domain resource and timing associated with the transmission (see Park, p. [0043-0046], e.g., the subframe of the NR is an absolute reference time duration, a slot and a mini-slot may be defined as a time unit for actual UL/DL data scheduling).  
 	Regarding claim 40, the combined teachings of Park and OH the method of claim 27, wherein the unit of granularity comprises one of: symbol unit, a mini-slot unit, or a sub-slot unit (see Park, p. [0043], [0046], e.g., the scheduling for the UPLLC for transmitting and receiving the latency critical data may be performed based on the mini-slot). 	
 	Regarding claim 41, Park discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 

 	However, Park does not expressly disclose wherein a starting symbol of the time-domain resource is relative to a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling.
 	OH discloses the above recited limitations (see OH, p. [0100], e.g., OH discloses among the signals transmitted from the base station to the terminal, a signal expecting a response from terminal may be the first signal, and a response signal of the terminal corresponding to the first signal may be the second signal.  The service type of the first signal may be at least one of eMBB, URLLC, and mMTC, and the second signal may also correspond to at least one of the services, and p. [0105], e.g., the terminal is configured to transmit a second signal at time n+k via a first signal at time n. In this case, the first signal may include a value corresponding to the second signal transmission start symbol, the transmission end symbol, and the transmission interval length (symbol or slot)).

 	Regarding claim 43, the combined teachings of Park and OH the UE of claim 41, wherein the transmission comprises at least one of:   a physical downlink shared channel (PDSCH) communication, a physical uplink control channel (PUCCH) communication, or a physical uplink shared channel (PUSCH) communication (see Park, p. [0027], [0095]).   
 	Regarding claim 45, the combined teachings of Park and OH the UE of claim 41, wherein the signaling identifies a duration of a mini-slot for the transmission (see Park, p. [0043, e.g., a slot and a mini-slot may be defined as a time unit for actual UL/DL data scheduling).   
 	Regarding claim 46, the combined teachings of Park and OH the UE of claim 45, wherein the duration of the mini-slot corresponds to a physical downlink control channel (PDCCH) monitoring periodicity.  
 	Regarding claim 47, the combined teachings of Park and OH the UE of claim 41, wherein the time domain resource is identified based at least in part on a unit of granularity comprising 
 	Regarding claim 48, the combined teachings of Park and OH a base station (BS) (see Park, Fig. 5, p. [0118], e.g., base station 500) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine signaling for a resource allocation for a transmission associated with a service type to or from a user equipment (UE) based at least in part on determining the UE can communicate using the service type (see Fig. 4, p. [0073-0074], e.g., the base station may configure or generate monitoring configuration information on DL preemption indication information at step S400); and transmit the signaling (see Park, Fig. 4, p. [0075-0078], e.g., step S410).
 	However, Park does not expressly disclose wherein a starting symbol of the time-domain resource is relative to a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling. 
 	OH discloses the above recited limitations (see OH, p. [0100], e.g., OH discloses among the signals transmitted from the base station to the terminal, a signal expecting a response from terminal may be the first signal, and a response signal of the terminal corresponding to the first signal may be the second signal.  The service type of the first signal may be at least one of eMBB, URLLC, and mMTC, and the second signal may also correspond to at least one of the services, and p. [0105], e.g., the terminal is configured to transmit a second signal at time n+k via a first signal at time n. In this case, the first signal may include a value corresponding to the 

 	Regarding claim 49, the combined teachings of Park and OH the BS of claim 48, wherein the signaling identifies a duration of a mini-slot for the transmission (see Park, p. [0043], e.g., since the subframe of the NR is an absolute reference time duration, a slot and a mini-slot may be defined as a time unit for actual UL/DL data scheduling, and p. [0046], e.g., the scheduling for the UPLLC for transmitting and receiving the latency critical data may be performed based on the mini-slot).  
 	Regarding claim 50, the combined teachings of Park and OH the BS of claim 48, wherein the time domain resource is identified based at least in part on a unit of granularity comprising one of: a symbol unit, a mini-slot unit, or a sub-slot unit (see Park, p. [0043-0046], e.g., the scheduling for the UPLLC for transmitting and receiving the latency critical data may be performed based on the mini-slot).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-15, 29, 31, 35, and 44, 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Park and OH in view of He et al (US 2013/0301490)(hereinafter He). 
 	Regarding claim 4, Park does not expressly disclose the method of claim 1, wherein the signaling identifies at least one of: 
 	timing between a downlink resource grant on the PDCCH and a downlink data transmission on a physical downlink shared channel (PDSCH), timing between a downlink data transmission on the PDSCH and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission on a physical uplink control channel (PUCCH), or timing between an uplink resource grant on the PDCCH and uplink data transmission on a physical uplink shared channel (PUSCH). 
 	He discloses the above recited limitations (see He, p. [0058], [0060], e.g., a PUSCH HARQ-ACK for a UL subframe 2 can be transmitted in a DL subframe 6, a PUSCH HARQ-ACK for a UL subframe 3 can be transmitted in a DL subframe 9, a PUSCH HARQ-ACK for a UL subframe 7 can be transmitted in a DL subframe 1 of a subsequent radio frame, and a PUSCH HARQ-ACK for a UL subframe 8 can be transmitted in a DL subframe 4 of a subsequent frame, and p. [0072]).  
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate He’s teachings into the combined teachings of Park and OH.  The suggestion/motivation would have been to provide scheduling and hybrid automatic repeat request (HARQ) timing indication for an uplink –downlink reconfiguration in order to avoid interference between downlink signals and the uplink signals as suggested by He.  	Regarding claim 5, the combined teachings of Park, OH and He disclose the method of 
 	Regarding claim 9, the combined teachings of Park, OH and He disclose the method of claim 1, wherein the signaling comprises one or more tables with indices and corresponding values identifying at least one of: timing in terms of a number of units between a downlink resource grant and a downlink data transmission, timing in terms of a number of units between a downlink data transmission and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission (see He, p. [0080], [0087]), or timing in terms of a number of units between an uplink resource grant and an uplink data transmission.
 	Regarding claim 10, the combined teachings of Park, OH and He disclose the method of claim 9, wherein the indices and the corresponding values are dynamically indicated in downlink control information (DCI) included in the signaling (see Park, p. [0068], e.g., The DL preemption indication information may be indicated through group-common DCI, p. [0081], and see He, p. [0087]).  
 	Regarding claim 11, the combined teachings of Park, OH and He disclose the method of claim 10, wherein the DCI comprises at least one of: a scheduling DCI (see He, p. [0067], e.g., the UE a predefined scheduling and/or HARQ timing corresponding to each UL-DL 
 	Regarding claim 13, the combined teachings of Park, OH and He disclose the method of claim 9, wherein a value, of the corresponding values, is defined relative to at least one of: a start of the PDCCH that includes the downlink resource grant, an end of a physical downlink shared channel (PDSCH) that includes the downlink data transmission, or an end of the PDCCH that includes the uplink resource grant (see He, p. [0083]).
 	Regarding claim 14, the combined teachings of Park, OH and He disclose the method of claim 9, wherein the time-domain resource is identified using a starting symbol indicated in downlink control information (see He, p. [0067], e.g., the UE a predefined scheduling and/or HARQ timing corresponding to each UL-DL configuration in set of UL-DL configurations  using modified DCI formats).  
 	Regarding claim 15, the combined teachings of Park, OH and He disclose the method of claim 14, wherein the starting symbol indicated in down link control information is defined 
 	Regarding claim 29, the combined teachings of Park, OH and He disclose the method of claim 27, wherein the signaling identifies timing between an earliest possible start of a hybrid automatic repeat request acknowledgment (HARQ- ACK) transmission on a physical uplink control channel (PUCCH) and the start of symbol of the time- domain resource (see He, p. [0058], [0060], e.g., a PUSCH HARQ-ACK for a UL subframe 2 can be transmitted in a DL subframe 6, a PUSCH HARQ-ACK for a UL subframe 3 can be transmitted in a DL subframe 9, a PUSCH HARQ-ACK for a UL subframe 7 can be transmitted in a DL subframe 1 of a subsequent radio frame, and a PUSCH HARQ-ACK for a UL subframe 8 can be transmitted in a DL subframe 4 of a subsequent frame, p. [0072]).  
 	Regarding claim 31, the combined teachings of Park, OH and He disclose the method of claim 27, wherein the signaling identifies at least one of: timing between a downlink resource grant on a physical downlink control channel (PDCCH) and a downlink data transmission on a physical downlink shared channel (PDSCH), timing between a downlink data transmission on the PDSCH and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission on a physical uplink control channel (PUCCH) (see He, p. [0080], e.g., the PDSCH HARQ-ACK timing relationship for subframe 3 can be determined by a detected TIF value. If the TIF=0, HARQ-ACK for PDSCH in subframe 3 can be sent as feedback in the subframe 7 of the same radio frame (e.g., k=4 in subframe 7), and if TIF=1, HARQ-ACK for PDSCH in subframe 3 can 
 	Regarding claim 35, the combined teachings of Park, OH and He disclose the method of claim 27, wherein the signaling comprises one or more tables with indices and corresponding values identifying at least one of:   timing in terms of a number of units between a downlink resource grant and a downlink data transmission, timing in terms of a number of units between a downlink data transmission and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission (see He, p. [0080], [0087]), or timing in terms of a number of units between an uplink resource grant and an uplink data transmission.  
 	Regarding claim 44, the combined teachings of Park, OH and He disclose the UE of claim 41, wherein the signaling identifies at least one of: timing between a downlink resource grant on the PDCCH and a downlink data transmission on a physical downlink shared channel (PDSCH), timing between a downlink data transmission on the PDSCH and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission on a physical uplink control channel (PUCCH) (see He, p. [0080], e.g., the PDSCH HARQ-ACK timing relationship for subframe 3 can be determined by a detected TIF value. If the TIF=0, HARQ-ACK for PDSCH in subframe 3 can be sent as feedback in the subframe 7 of the same radio frame (e.g., k=4 in subframe 7), and if TIF=1, HARQ-ACK for PDSCH in subframe 3 can be sent as feedback in subframe 2 of the next radio frame (e.g., k=9 in subframe 2), which can be represented as (3, 4, 9) for a value for the DL subframe n), or timing between an uplink resource grant on the PDCCH and uplink data transmission on a physical uplink shared channel (PUSCH).  

 	Regarding claim 52, the combined teachings of Park, OH and He disclose the method of claim 35, wherein a value, of the corresponding values, comprises a default value for the number of units between the downlink resource grant and the downlink data transmission, wherein the default value is zero (see Park, p. [0095], e.g., each DCI for a DL configured subframe (e.g., fixed subframe or flexible subframe) can carry a TIF with either a value of 0 or 1, where a default value can be TIF=0).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477